           18-10122-jlg          Doc 316-2 Filed 07/11/20 Entered 07/11/20 11:46:49                                     Order to
                                       Dismiss: Notice Recipients Pg 1 of 1
                                                        Notice Recipients
District/Off: 0208−1                          User:                                  Date Created: 7/11/2020
Case: 18−10122−jlg                            Form ID: 131                           Total: 41


Recipients of Notice of Electronic Filing:
ust         United States Trustee         USTPRegion02.NYECF@USDOJ.GOV
aty         Daniel Scott Alter         dsa315@mac.com
aty         Gary Frederick Herbst          gfh@lhmlawfirm.com
aty         Greg M. Zipes          greg.zipes@usdoj.gov
aty         Jordan David Weiss           jweiss@msek.com
aty         Joseph S. Maniscalco          jsm@lhmlawfirm.com
aty         Serene K. Nakano           serene.nakano@usdoj.gov
                                                                                                                           TOTAL: 7

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Penny Ann Bradley           40 East 78th Street        Apt. 11F         New York, NY 10075
smg         New York State Tax Commission               Bankruptcy/Special Procedures Section           P.O. Box 5300        Albany,
            NY 12205−0300
smg         United States Attorney's Office          Southern District of New York          Attention: Tax & Bankruptcy
            Unit        86 Chambers Street, Third Floor           New York, NY 10007
smg         Internal Revenue Service           PO Box 7346          Philadelphia, PA 19101−7346
smg         N.Y. State Unemployment Insurance Fund               P.O. Box 551         Albany, NY 12201−0551
smg         New York City Dept. Of Finance             345 Adams Street, 3rd Floor         Attn: Legal Affairs − Devora
            Cohn         Brooklyn, NY 11201−3719
7711469     A.S Bretan        52 Round Tree Road            Melville NY 11747
7277542     ATLAS UNION CORP                 1271 AVENUE OF THE AMERICAS                    SUITE 4300          NEW YORK, NY
            10020
7277543     ATLAS UNION CORP.                 NOLAN E. SHANAHAN, ESQ.                  1325 AVE. OF THE AMERICAS
            19TH         NEW YORK, NY 10019
7574373     American Express National Bank             c/o Becket and Lee LLP           PO Box 3001          Malvern PA
            19355−0701
7583967     Atlas Union Corp.         c/o Sebastian Palazio          1270 Avenue of the Americas, Suite 1818           New York, NY
            10020
7584254     Avant Capital 52 East 64th Street LLC           KRISS & FEUERSTEIN LLP                 360 LEXINGTON AVE., SUITE
            1200        NEW YORK, NY 10017
7711446     Chubb National Insurance Co.            c/o N. Hackett        55 Water Street, 28th FL         New York, NY 10041
7277796     Cole Schotz P.C.         Attorneys for Atlas Union Corp.           Attn: Daniel F.X. Geoghan, Esq.          1325 Avenue of
            the Americas, 19th Floor          New York, NY 10019−6079
7277801     Cole Schotz P.C.         Attorneys for Atlas Union Corp.           Attn: Jacob S. Frumkin, Esq.        1325 Avenue of the
            Americas, 19th Floor          New York, NY 10019−6079
7277799     Cole Schotz P.C.         Attorneys for Atlas Union Corp.           Attn: Nolan E. Shanahan, Esq.         1325 Avenue of
            the Americas, 19th Floor          New York, NY 10019−6079
7665064     Darius A. Marzec          776A Manhattan Avenue             Suite 104        Brooklyn, NY 11222
7711445     David Bradley         100 Barclay Street Apt 11A           New York, NY 10007
7579549     David H. Hartheimer, Esq.           845 Third Avenue          11th Floor        NY, NY 10022
7322360     Department of the Treasury           Internal Revenue Service         P.O. Box 7346          Philadelphia, PA
            19101−7346
7711470     Dr. Lewis Berman           c/o Sandy Meyerson           845 Third Ave. 11fl        New York, NY 10022
7494934     Law Offices of Kenneth L. Baum LLC               Attorneys for NSM82 LLC            167 Main Street         Hackensack, NJ
            07601
7579550     Lewis H. Berman LLC             David H. Hartheimer, Esq.          845 Third Avenue          11th Floor        New York,
            NY 10022
7427395     MAYERSON & HARTHEIMER, PLLC                        845 Third Avenue, 11th Floor          New York, NY 10022
7584049     NSM82 LLC            c/o Law Offices of Kenneth L. Baum LLC               167 Main Street        Hackensack, NJ
            07601
7660526     New York State Department of Taxation & Finance               Bankruptcy Section          P O Box 5300         Albany New
            York 12205−0300
7277217     Office of the United States Trustee          U.S. Federal Office Building        Attn: Serene K. Nakano          201 Varick
            St., Room 1006          New York, New York 10014
7287926     PRYOR CASHMAN LLP                   Attorneys for Russell H. Pollack and         Lydia I. Pollack       7 Times
            Square         New York, NY 10036−6569
7584331     Russell & Lydia Pollack           c/o Pryor Cashman LLP attn: Richard Levy            7 Times Square         New York, NY
            10036         (212) 421−4100 rlevy@pryorcashman.com
7665065     Slawomir Konopka            776A Manhattan Avenue             Suite 104       Brooklyn, NY 11222
7709020     Slawomir Konopka            c/o Darius A. Marzec          776A Manhattan Ave, Ste 104            Brooklyn NY 11222
7277544     US FEDERAL OFFICE BUILDING                     201 VARICK STREET, STE 1006                NEW YORK, NY 10014
7427226     Unnamed Creditor           c/o Mayerson & Hartheimer, PLLC             845 Third Ave., 11th floor         NY, NY
            10022
7673493     Warner & Scheuerman             6 West 18th Street, 10th floor        New York, NY 10011−1001
                                                                                                                          TOTAL: 34
